*1331OPINION.
Littueton :
The Board is satisfied from the evidence that the petitioner paid for clerical and stenographic assistance in the year 1919, $870; in 1920, $975; and in 1921, $975. The amounts so paid were proper deductions from gross income as ordinary and necessary expenses.
Petitioner claimed an interest in and loss on certain “ Gilstrap ” notes, but there is no sufficient evidence in the record to enable the Board to make any findings of fact in reference to the particular notes referred to as “ Gilstrap ” notes, their dates, amounts, character, or what loss, if any, was in fact suffered by petitioner on account thereof.
Petitioner owned a one-fourth interest in the R. W. Wilson Motor Co., a corporation, but just what that interest cost him or what loss, if any, he finally sustained by reason of such ownership, the evidence does not disclose. The Board must therefore approve the action of the Commissioner in not allowing the deduction claimed.
Petitioner owned $2,000 par value of the capital stock of the Main Street Theater, Picher, Okla., for which he paid par and paid an assessment of $250 thereon. He claimed a loss of $1,910.60, but the Board can not determine from the evidence what loss, if any, the petitioner sustained by reason of his stock ownership and the subsequent destruction of the theater by fire. The evidence discloses that after the fire the corporation owned some assets and had a considerable amount of cash and that the matter of acquiring other property and continuing the business was considered by the directors and stockholders. What finally happened is not disclosed and we are therefore unable to determine what loss, if any, this petitioner sustained in that regard.
Petitioner purchased from E. A. Boyce an interest in an oil lease on land in Starr County, Tex., for which he paid $2,506. He claims this investment was a complete loss in the year 1920. The only evi*1332dence in support of this claim is the statement of petitioner in his deposition that there developed some defect in the title to the leased premises and for that reason no efforts were made by the lessees to operate under leases or to pay royalties provided for therein. The Board is unable from the evidence to hold that petitioner sustained a loss of $2,506.
The petitioner owned $2,000 par value of the capital stock of the Forsythe Electric Light & Mill Co., which he claims was a total loss in 1920 by reason of the sale of the entire assets of the company in that year to satisfy an incumbrance thereon. The evidence does not show the cost or March 1, 1913, value of the stock and without this information the Board can not determine what loss, if any, was sustained.
Petitioner claimed a loss of $1,033.33 on account of his investment in Newton County, Mo., lands which he acquired in 1903 and sold in January, 1920, but there is no evidence as to the value of such lands on March 1, 1913, and the Commissioner can not be held in error for disallowing the loss claimed.
Petitioner was asked if he sustained a loss of an investment in the Eealty Assurance Corporation and replied that he did and filed as exhibits to his deposition photostatic copies of two checks drawn by him; one for $57.50 payable to Jones and another for $15 payable to Bealty Assurance Corporation, without further statement or explanation touching said corporation or his alleged investment and loss therein. Upon this evidence the action of the Commissioner in not allowing a deduction of $72.50 as a loss is approved.
The petitioner claims to have ascertained, determined, and charged off in each of the three years, 1919,1920, and 1921, as worthless, notes given him for money loaned, but there is not sufficient evidence to enable the Board to make findings of fact that such debts were in fact worthless. No evidence was adduced to show that the makers of the notes were insolvent or that any proper and reasonable efforts were made to collect. In these circumstances the Board must affirm the action of the Commissioner in disallowing the deductions claimed. Appeal of Valdosta Grocery Co., 2 B. T. A. 727. Appeal of Alemite Die Casting & Mfg. Co., 1 B. T. A. 548.

Judgment will be entered on W days’ notice, under Rule 50.